EXHIBIT 10.1




SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 3, 2016, amends the Credit Agreement (as amended, restated, modified or
supplemented prior to the date hereof, the “Credit Agreement”) dated as of June
7, 2013 among PHILLIPS 66 PARTNERS LP, a Delaware limited partnership (the
“Borrower”), PHILLIPS 66 PARTNERS HOLDINGS LLC, a Delaware limited liability
company (the “Initial Guarantor”), the lenders party thereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as the administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
Preliminary Statement: The parties desire to amend the Credit Agreement to (i)
extend the Commitment Termination Date, (ii) amend the Ratings-Based Pricing
Grid, (iii) increase the aggregate Commitments to $750,000,000, and (iv) make
certain other amendments as provided herein. Therefore, the parties hereto agree
as follows:
Defined Terms; References. Unless otherwise defined in this Amendment, each
capitalized term used but not otherwise defined herein has the meaning given
such term in the Credit Agreement, as amended by this Amendment. Each reference
to “hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after the Amendment Effective Date,
refer to the Credit Agreement as amended hereby.
I. AMENDMENT
Effective as of the Amendment Effective Date (as defined in Section 3.1 below),
the Credit Agreement is amended as follows:
1.1    New Definitions. The following new definitions are hereby inserted into
Section 1.1 of the Credit Agreement in appropriate alphabetical order:
“Bail-In Action”: The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Contingent Indemnity Agreement”: Any agreement entered into by the Borrower or
any of its Subsidiaries (the “Contingent Obligor”) in favor of another Person,
in which the Contingent Obligor agrees to provide an indemnity with respect to
obligations (the “Original Obligation”) of another Person (the “Original
Obligor”); provided that, the Contingent Obligor is required to make a payment
pursuant to such agreement only to the extent that the obligee on the Original
Obligation cannot obtain repayment of the Original Obligation from the Original
Obligor after exhausting all other remedies and recourse available to such
obligee.
“EEA Financial Institution”: (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;





--------------------------------------------------------------------------------





“EEA Member Country”: Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule”: The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Joint Venture”: a Person the Equity Interests of which are owned by the
Borrower or a Subsidiary with one or more third parties so long as such Person
does not constitute a Subsidiary.
“Second Amendment”: The Second Amendment to Credit Agreement dated as of October
3, 2016, among the Borrower, the Guarantors signatories thereto, the Lenders
signatories thereto, and the Administrative Agent.
“Second Amendment Effective Date”: The date that the Second Amendment becomes
effective pursuant to Section 3.1 of the Second Amendment.
“Write-Down and Conversion Powers”: With respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Amended Definitions. Section 1.1 of the Credit Agreement is hereby
amended as follows:
(a)    The definition of “Acquisition Period” is hereby amended to read as
follows:
“Acquisition Period”: the period beginning with the date on which payment of the
purchase price for a Specified Acquisition is made and ending on the earlier of
(a) the last day of the second full fiscal quarter following the fiscal quarter
in which such payment is made, and (b) the date on which the Borrower notifies
the Administrative Agent that it desires to end the Acquisition Period for such
Specified Acquisition; provided that once any Acquisition Period is in effect,
the next Acquisition Period may not commence until the termination of such
Acquisition Period then in effect. As used above, “Specified Acquisition” means
any one or more transactions (i) pursuant to which the Borrower or any
Restricted Subsidiary acquires, for an aggregate purchase price of not less than
$50,000,000, Equity Interests or other property or assets (other than
acquisitions of Equity Interests of a Person, capital expenditures and
acquisitions of inventory or supplies, in each case, in the ordinary course of
business) of, or of an operating division or business unit of, any other Person,
and (ii) which is designated by the Borrower (by written notice to the
Administrative Agent) as a “Specified Acquisition”.
(b)    The definition of “Co-Documentation Agents” is hereby amended to read as
follows:
“Co-Documentation Agents”: collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Barclays Bank PLC, Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC, Goldman Sachs Bank USA, Royal Bank of Canada, BNP Paribas
Securities Corp., Deutsche Bank Securities Inc., The Bank of Nova Scotia, and TD
Securities (USA) LLC.


2

--------------------------------------------------------------------------------





(c)    The definition of “Co-Syndication Agents” is hereby amended to read as
follows:
“Co-Syndication Agents”: collectively, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Mizuho Bank, Ltd., and DNB Bank ASA, New York Branch.
(d)    The proviso in the definition of “Commitment” is hereby amended to read
as follows:
provided that the Commitments shall not at any time exceed (x) $750,000,000 in
the aggregate, or (y) after any Commitment increase pursuant to Section 2.4(b),
the aggregate amount of the Commitments as so increased, but in no event more
than $1,000,000,000.
(e)    The definition of “Commitment Termination Date” is hereby amended to read
as follows:
“Commitment Termination Date”: October 3, 2021, or such later date as shall be
agreed to by a Lender pursuant to the provisions of Section 2.21 or, if such
date is not a Business Day, the Business Day next preceding such date.
(f)    The definition of “Consolidated EBITDA” is hereby amended by deleting the
fourth paragraph of such definition and amending the second paragraph thereof to
read as follows:
In the event the Borrower or any of its Restricted Subsidiaries or any Joint
Venture in which any such Person is a venture partner, acquires Equity Interests
or other property or assets (other than acquisitions of Equity Interests of a
Person, capital expenditures and acquisitions of inventory or supplies, in each
case, in the ordinary course of business) of, or of an operating division or
business unit of, any other Person, at the Borrower’s option, Consolidated
EBITDA for the relevant period shall be calculated (without duplication) after
giving effect, on a pro forma basis, to such acquisition as if such acquisition
occurred on the first day of the period. Any such pro forma adjustments shall be
calculated in good faith by the Borrower and shall be supported by reasonably
detailed calculations furnished together with the compliance certificate
delivered pursuant to Section 5.1(c) for the applicable period.
(g)    The definition of “Defaulting Lender” is hereby amended by (i) deleting
the word “or” at the end of clause (e)(i) and inserting in lieu thereof a comma
and (ii) inserting after the end of clause (ii) thereof the following phrase “or
(iii) become the subject of a Bail-in Action”.
(h)    The definition of “Guarantee” is hereby amended by revising the proviso
at the end of the first sentence thereof to read as follows:
“provided that the term “Guarantee” shall not include any Contingent Indemnity
Agreement or endorsements for collection or deposit in the ordinary course of
business”.
(i)    The definition of “Indebtedness” in Section 1.1 of the Credit Agreement
is amended by deleting clause (e) and inserting in lieu thereof the following
new clause (e):
(e) all Indebtedness of others secured by a Lien on any asset of such Person
(other than a Lien on Equity Interests in an Unrestricted Subsidiary or Joint
Venture owned by such Person securing Non-Recourse Debt on which such
Unrestricted Subsidiary or Joint Venture is an obligor), whether or not such
Indebtedness is assumed by such Person (provided, that for purposes of this
clause (e), if such Person has not assumed or otherwise become personally liable
for any such Indebtedness, the amount of Indebtedness of such Person in
connection therewith shall be limited to the lesser of (i) the fair market value
of such asset(s) and (ii) the amount of Indebtedness secured by such Lien).


3

--------------------------------------------------------------------------------





(j)    The definition of “Issuing Bank” is hereby amended to read as follows:
“Issuing Bank”: each Principal Issuing Bank, and any Lender which, with the
consent of such Lender, is designated by the Borrower by notice to the
Administrative Agent and approved by the Administrative Agent, each in its
capacity as issuer of any Letter of Credit. Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank that have been approved by the Borrower, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
(k)    The definition of “Joint Lead Arrangers” is hereby amended to read as
follows:
“Joint Lead Arrangers”: collectively, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Mizuho Bank, Ltd., DNB Markets, Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Barclays Bank PLC, Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC, Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Royal
Bank of Canada, BNP Paribas Securities Corp., Deutsche Bank Securities Inc., The
Bank of Nova Scotia, and TD Securities (USA) LLC.
(l)    The definition of “Non-Recourse Debt” is hereby amended to read as
follows:
“Non-Recourse Debt”: Indebtedness: (a) as to which neither the Borrower nor any
of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) or (ii) is directly or indirectly liable as a guarantor or
otherwise, in either case, other than a pledge of the Equity Interests of an
Unrestricted Subsidiary or a Joint Venture that is an obligor on such
Indebtedness; and (b) no default with respect to which (including any rights
that the holders of the Indebtedness may have to take enforcement action against
an Unrestricted Subsidiary or Joint Venture) would permit upon notice, lapse of
time or both any holder of any other Indebtedness of the Borrower or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment of such other Indebtedness to be accelerated or payable prior to its
maturity. For purposes of determining compliance with Section 6.3 hereof, in the
event that any Non-Recourse Debt of any of the Borrower’s Unrestricted
Subsidiaries or Joint Ventures ceases to be Non-Recourse Debt of such
Unrestricted Subsidiary or Joint Venture, such event will be deemed to
constitute an incurrence of Indebtedness by the Borrower or applicable
Restricted Subsidiary.
(m)    The definition of “Principal Issuing Bank” is hereby amended to read as
follows:
“Principal Issuing Bank”: each of The Bank of Tokyo-Mitsubishi UFJ, Ltd., Mizuho
Bank, Ltd. and DNB Bank ASA, New York Branch.
(n)    The definition of “Qualified Project” is hereby amended to read as
follows:
“Qualified Project”: the construction or expansion of any capital project of the
Borrower, any of its Restricted Subsidiaries, or any Joint Venture, or the
acquisition by any Person of any capital project that is under construction, has
not yet achieved its Commercial Operation Date, or achieved its Commercial
Operation Date less than three full calendar quarters prior to its acquisition,
to the extent the aggregate actual or budgeted capital cost thereof (in each
case, including the capital costs expended by the Borrower, any such Restricted
Subsidiaries or any Joint Venture prior to the construction or expansion of such
project, or the portion of the purchase price of such acquired


4

--------------------------------------------------------------------------------





project reasonably determined by the Borrower as allocable to the capital cost
incurred by the seller thereof prior to such sale), exceeds $30,000,000.
(o)    The definition of “Qualified Project EBITDA Adjustments” is hereby
amended to read as follows:
“Qualified Project EBITDA Adjustments”: with respect to each Qualified Project
of the Borrower or any Restricted Subsidiary:
(a)    prior to the Commercial Operation Date of a Qualified Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Qualified
Project) of an amount to be approved by the Administrative Agent (such approval
not to be unreasonably withheld or delayed) as the projected Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries attributable to such Qualified
Project for the first 12-month period following the scheduled Commercial
Operation Date of such Qualified Project (such amount to be determined based on
customer contracts relating to such Qualified Project, the creditworthiness of
the other parties to such contracts, and projected revenues from such contracts,
capital costs and expenses, scheduled Commercial Operation Date, commodity price
assumptions, and other reasonable factors deemed appropriate by the
Administrative Agent), which may, at the Borrower’s option, be added to actual
Consolidated EBITDA for the Borrower and its Restricted Subsidiaries for the
fiscal quarter in which construction of such Qualified Project commences and for
each fiscal quarter thereafter until the Commercial Operation Date of such
Qualified Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries attributable to such Qualified Project following
such Commercial Operation Date); provided that if the actual Commercial
Operation Date does not occur by the scheduled Commercial Operation Date, then
the foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
actual Commercial Operation Date, by the following percentage amounts depending
on the period of delay (based on the period of actual delay or then-estimated
delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days,
but not more than 180 days, 25%, (iii) longer than 180 days but not more than
270 days, 50%, (iv) longer than 270 days but not more than 365 days, 75% and (v)
longer than 365 days, 100%; and
(b)    thereafter, the sum of (i) actual Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries attributable to such Qualified Project for each full
fiscal quarter after the Commercial Operation Date, plus (ii) an amount to be
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed) as the projected Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries attributable to such Qualified Project for the
balance of the four full fiscal quarter period following the scheduled
Commercial Operation Date for which actual results are not available (such
amount to be determined promptly following the Commercial Operation Date of such
Qualified Project based on customer contracts relating to such Qualified
Project, the creditworthiness of the other parties to such contracts, and
projected revenues from such contracts, capital costs and expenses, scheduled
Commercial Operation Date, commodity price assumptions, and other reasonable
factors deemed appropriate by the Administrative Agent and using information
updated through such Commercial Operation Date), which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and its
Restricted Subsidiaries for such fiscal quarters.
(c)    Notwithstanding the foregoing:
(A)    no such additions shall be allowed with respect to any Qualified Project
unless:


5

--------------------------------------------------------------------------------





(1)    not later than 20 days prior to the delivery of any certificate required
by the terms and provisions of Section 5.1(c) to the extent Qualified Project
EBITDA Adjustments are requested to be made to Consolidated EBITDA in
determining compliance with Section 6.9, the Borrower shall have delivered to
the Administrative Agent a request which shall include (i) written pro forma
projections of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries attributable to such Qualified Project and (ii) certification by
the Borrower that all written information provided to the Administrative Agent
for purposes of approving such pro forma projections (including information
relating to customer contracts relating to such Qualified Project, the
creditworthiness of the other parties to such contracts, and projected revenues
from such contracts, capital costs and expenses, scheduled Commercial Operation
Date, and commodity price assumptions) was prepared in good faith based upon
assumptions that were reasonable at the time they were made; and
(2)    prior to the date such certificate is required to be delivered pursuant
to Section 5.1(c), the Administrative Agent shall have approved (such approval
not to be unreasonably withheld or delayed) such projections and shall have
received such other information and documentation as the Administrative Agent
may reasonably request, all in form and substance satisfactory to the
Administrative Agent; and
(B)    Qualified Project EBITDA Adjustments may also be made with respect to any
Qualified Project of any subsidiary of the Borrower that is not a Subsidiary
(including any Unrestricted Subsidiary) or any Joint Venture of the Borrower,
provided that any such Qualified Project EBITDA Adjustments shall be determined
in the manner set forth in clauses (a) and (b) above, but based solely upon the
projected (prior to the Commercial Operation Date) and actual (on and after the
Commercial Operation Date) cash distributions projected to be received or
actually received by the Borrower or a Restricted Subsidiary from such
subsidiary or Joint Venture and the Administrative Agent has received reasonably
detailed calculations from the Borrower to such effect and such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent, and
(C)    the aggregate amount of all Qualified Project EBITDA Adjustments during
any period shall be limited to 30% of the total actual Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Qualified Project
EBITDA Adjustments).
(p)    The definition of Subsidiary is hereby amended to read as follows:
“Subsidiary”: with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
(q)    The definition of “Swingline Commitment” is hereby amended by deleting
“$50,000,000” and inserting in lieu thereof “$75,000,000”.


6

--------------------------------------------------------------------------------





1.3    Accordion. Section 2.4(b) is hereby amended by deleting “$750,000,000”
and inserting in lieu thereof “$1,000,000,000”.
1.4    Letters of Credit. Section 2.20(a) is hereby amended by deleting
“$25,000,000” and inserting in lieu thereof “$50,000,000”.
1.5    Amendment to Section 2.21(a) (Extension of Commitment Termination Date).
The first sentence of Section 2.21(a) of the Credit Agreement is amended by (a)
deleting the phrase “anniversary of the First Amendment Effective Date” and
replacing it with “anniversary of the Second Amendment Effective Date” and (b)
revising the proviso at the end thereof by deleting the phrase “First Amendment
Effective Date” and replacing it with “Second Amendment Effective Date”.
1.6    Defaulting Lenders. Section 2.22(b)(iii) is hereby amended by (i)
deleting the word “No” at the beginning of the last sentence thereof and
inserting in lieu of such deleted word the phrase “Subject to Section 9.21, no”.
1.7    Permitted Liens. Section 6.1(b) of the Credit Agreement is hereby amended
by restating clause (xix) thereof to read as follows:
(xix)     Liens on Equity Interests in an Unrestricted Subsidiary or Joint
Venture pledged to secure Non-Recourse Debt on which such Unrestricted
Subsidiary or Joint Venture is an obligor.
1.8    Priority Debt. Section 6.3(b)(i)(A)(1) is hereby amended to read as
follows:
(1) Liens existing on any asset of the Borrower or a Restricted Subsidiary on or
before the Second Amendment Effective Date (x) if such Indebtedness is described
on Schedule 6.3(b) or (y) if not described on Schedule 6.3(b) such Indebtedness
has an aggregate outstanding principal amount not exceeding $10,000,000; or
1.9    Cross Acceleration. Article 7(e)(i) is hereby amended by deleting
“$75,000,000” and inserting in lieu thereof “$100,000,000”.
1.10    Judgment Default. Article 7(g) is hereby amended by deleting
“$75,000,000” and inserting in lieu thereof “$100,000,000”.
1.11    No Duties. Section 8.11 is hereby amended to read as follows:
Section 8.11 No Duties. None of the Joint Lead Arrangers, Co-Syndication Agents
or Co-Documentation Agents shall have any duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than the
duties, responsibilities and liabilities assigned to such entities in their
capacities as Lenders, Issuing Banks, Swing Line Lender or Administrative Agent
hereunder.
1.12    Notice Address. Section 9.2 of the Credit Agreement is hereby amended by
replacing the notice information for the Borrower and the Guarantors with the
following information:
The Borrower
and the Guarantors    Phillips 66
1075 W. Sam Houston Parkway N., Suite 200
Houston, TX 77043
Attention: John D. Zuklic – S1275


7

--------------------------------------------------------------------------------





Vice President and Treasurer
Telephone: 844-619-3588
Facsimile: 918-977-9634
Email: DebtCompliance2@p66.com
With a copy to:    Phillips 66
1075 W. Sam Houston Parkway N., Suite 200
Houston, TX 77043
Attention: Janet Greene – N1336
Senior Counsel – Finance and Treasury
Telephone: 832-765-1240
Facsimile: 918-977-9618
Email: Janet.Greene@p66.com
1.13    EU Bail In Provision. Article 9 is hereby amended by inserting at the
end thereof the following new Section 9.21:
Section 9.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
1.14    Commitments. Schedule I to the Credit Agreement is hereby amended to
read as set forth on Schedule I to this Amendment.
1.15    Ratings-Based Pricing Grid. The Ratings-Based Pricing Grid (set forth in
Annex B to the Credit Agreement) is deleted and replaced by the Ratings-Based
Pricing Grid set forth below.


8

--------------------------------------------------------------------------------





Senior Debt Ratings
Level 1


Level 2
Level 3
Level 4
Level 5
A or A2
(or higher)


A- or A3


BBB+ or Baa1
BBB or Baa2
BBB- or Baa3 (or lower)
Applicable Margin for Eurocurrency Loans
0.875%
1.000%
1.125%
1.250%
1.500%
Applicable Margin for Reference Rate Loans
0.000%
0.000%
0.125%
0.250%
0.500%
Commitment Fee
0.080%
0.100%
0.125%
0.150%
0.200%



II. REPRESENTATIONS AND WARRANTIES
Each Loan Party hereby represents and warrants that:
(a)    prior to and after giving effect to this Amendment, the representations
and warranties of such Loan Party (other than those representations and
warranties that were made only on the Closing Date or the Availability Date) set
forth in the Credit Agreement are true and correct in all material respects
(provided that the foregoing materiality qualifier shall not be applicable to
the representations and warranties that are subject to a materiality qualifier
in the text thereof);
(b)    this Amendment has been duly authorized, executed and delivered by such
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party enforceable in accordance with its terms, except as may be limited by
general principles of equity, by concepts of reasonableness or by the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and
(c)    prior to and immediately after giving effect to this Amendment, no
Default or Event of Default exists on and as of the date hereof.
III. CONDITIONS TO EFFECTIVENESS
3.1    Effectiveness. This Amendment shall be effective on the date that the
following conditions precedent shall have been satisfied (the “Amendment
Effective Date”):
(a)    The Administrative Agent shall have received the following, each dated as
of the Amendment Effective Date:
(i)    counterparts of this Amendment, executed by the Administrative Agent, the
Swing Line Lender, each Issuing Bank, each Lender with a Commitment under the
Credit Agreement as amended hereby, and each Loan Party;
(ii)    for the account of each Lender that has requested a Revolving Credit
Note, a Revolving Credit Note conforming to the requirements of Section 2.2 and
executed by an Authorized Officer of the Borrower;
(iii)    a certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying (A) the authorization of such Loan Party to execute and deliver
each Loan Document to which such Loan Party is party and to perform its
obligations thereunder, (B) the charter, bylaws or other organizational
documents of such Loan Party (or certification that the organizational documents


9

--------------------------------------------------------------------------------





delivered on the Availability Date have not been modified), and (C) the names,
offices and true signatures of the officers executing any Loan Document on
behalf of such Loan Party on the Amendment Effective Date, and otherwise in form
and substance reasonably satisfactory to the Administrative Agent;
(iv)    a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, signed by a Financial Officer of the Borrower certifying
that (A) no Default or Event of Default has occurred and is continuing, and (B)
each of the representations and warranties made by each Loan Party in the Credit
Agreement (other than those representations and warranties that were made only
on the Closing Date or the Availability Date) are true and correct in all
material respects (provided that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof);
(v)    favorable written opinions, reasonably satisfactory to the Administrative
Agent, from each of Bracewell LLP, counsel to the Loan Parties, and of in-house
counsel to the Loan Parties, addressed to the Administrative Agent and the
Lenders, covering such matters relating to the Loan Parties and the Loan
Documents as the Administrative Agent shall reasonably request; and
(vi)    on or before the date that is five days prior to the Amendment Effective
Date (or such later date as the Administrative Agent shall reasonably agree) all
documentation and other information required by regulatory authorities with
respect to the Loan Parties under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, that has been
reasonably requested by the Administrative Agent a reasonable period in advance
of the date that is five days prior to the Amendment Effective Date.
(b)    (i) The Borrower shall have paid to each Departing Lender (as defined in
Section 4.1 below) unpaid accrued interest, unpaid accrued Commitment Fees, and
other amounts payable to such Departing Lender under the Credit Agreement, (ii)
the Borrower shall have paid to each other Lender unpaid accrued Commitment
Fees, and (iii) in the event that there are outstanding Loans under the Credit
Agreement, each Departing Lender shall have received (or the Administrative
Agent shall have received for the account of such Departing Lender), pursuant to
the assignment described in Article IV of this Amendment, the amount due to such
Departing Lender in respect of principal of such Loans.
(c)    The Borrower shall have paid fees and expenses that are required to be
paid or reimbursed by the Borrower pursuant to the Loan Documents or pursuant to
the commitment letter or the Fee Letters executed in connection with this
Amendment on or before the Amendment Effective Date, including, to the extent
invoiced at least one Business Day prior to the Amendment Effective Date,
reimbursement or payment of such expenses as are required to be paid or
reimbursed by the Borrower under the Credit Agreement or such commitment letter
and fee letters..
Without limiting the generality of the provisions of Section 8.3(c) of the
Credit Agreement, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Amendment shall be
deemed to be satisfied with each document or other matter required hereunder to
be satisfactory to such Lender unless the Administrative Agent shall have
received notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.
IV.         REALLOCATION AND INCREASE OF COMMITMENTS
4.1    Reallocation and Increase of Commitments; New Lender(s). The Lenders
agree among themselves to reallocate their respective outstanding Loans and
Commitments, as set forth on Schedule I, to, among other things, (a) permit one
or more of the Lenders to increase their respective Commitments


10

--------------------------------------------------------------------------------





under the Credit Agreement (each, an “Increasing Lender”), and (b) allow certain
additional Persons who qualify as Purchasing Lenders to become parties to the
Credit Agreement, each as a Lender (each, a “New Lender”) by acquiring an
interest in the Commitments. “Departing Lenders” means Lenders, if any, that
desire to assign all of their rights and obligations as Lenders under the Credit
Agreement to the other Lenders and to no longer be parties to the Credit
Agreement.
4.2    Assignment by Certain Lenders. Each of the Administrative Agent, the
Swing Line Lender, the Issuing Banks, and the Borrower consents to (a) the
reallocation of the Commitments as set forth on Schedule I, (b) the reallocation
of the outstanding Loans in accordance with each Lender’s Commitment Percentage
as set forth on Schedule I, (c) the increase in each Increasing Lender’s
Commitment as set forth on Schedule I, (d) each Departing Lender’s assignment of
its rights and obligations under the Credit Agreement to the Increasing Lenders
and the New Lenders, to the extent needed to achieve the Commitment levels set
forth on Schedule I, and (e) each New Lender’s acquisition of an interest in the
Commitments as set forth on Schedule I. On the Amendment Effective Date and
after giving effect to such reallocation and increase of the Commitments, the
Commitment and Commitment Percentage of each Lender shall be as set forth on
Schedule I and the Commitment of each Departing Lender shall terminate.
4.3    Assignment Terms. The reallocation of the Commitments among the Lenders
(including the New Lenders), including the assignment by the Departing Lenders
of their rights and obligations under the Credit Agreement to the Lenders, shall
be deemed to have been consummated pursuant to the terms of the Assignment and
Assumption attached as Exhibit D to the Credit Agreement as if such Lenders and
the Departing Lenders had executed an Assignment and Assumption with respect to
such reallocation. The Administrative Agent hereby waives the processing and
recordation fees set forth in Section 9.6(c) of the Credit Agreement with
respect to the assignments and reallocations contemplated by this Section 4.3.
V. AFFIRMATION AND RATIFICATION
Each Loan Party hereby (a) agrees and acknowledges that the execution, delivery,
and performance of this Amendment shall not in any way release, diminish,
impair, reduce, or, except as expressly stated herein, otherwise affect its
obligations under the Loan Documents to which it is a party, which Loan
Documents shall remain in full force and effect, (b) ratifies and affirms its
obligations under the Credit Agreement as amended hereby and the other Loan
Documents to which it is a party, and (c) acknowledges, renews and extends its
continued liability under the Credit Agreement as amended hereby and the other
Loan Documents to which it is a party. The Initial Guarantor expressly ratifies
the Subsidiary Guarantee and ratifies and confirms that the Subsidiary Guarantee
remains in full force and effect, including with respect to the Obligations as
amended hereby.
VI. MISCELLANEOUS
This Amendment and the rights and obligations of the parties under this
Amendment shall be governed by and construed and interpreted in accordance with
the law of the State of New York. The provisions of Sections 9.10 (Jurisdiction;
Venue) and 9.13 (Waiver of Jury Trial) of the Credit Agreement are hereby
incorporated by reference. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment. This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by facsimile
transmission, emailed pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart hereof. This Amendment constitutes a Loan
Document. Except as otherwise expressly provided by this Amendment, all of the
provisions of the Credit Agreement shall remain the same.


11

--------------------------------------------------------------------------------





[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]




12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.
BORROWER:
PHILLIPS 66 PARTNERS LP


By PHILLIPS 66 PARTNERS GP LLC,
its General Partner




By: /s/ John D. Zuklic /s/
Name: John D. Zuklic        
Title: Vice President and Treasurer




INITIAL GUARANTOR:
PHILLIPS 66 PARTNERS HOLDINGS LLC




By: /s/ John D. Zuklic /s/
Name: John D. Zuklic
Title: Vice President and Treasurer


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender
By: /s/ Muhammad Hasan /s/
Name: Muhammad Hasan
Title: Vice President


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as an Issuing Bank and a Lender
By: /s/ Stephen W. Warfel /s/
Name: Stephen W. Warfel
Title: Managing Director


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------





MIZUHO BANK, LTD. , as an Issuing Bank and a Lender
By: /s/ Leon Mo /s/
Name: Leon Mo
Title: Authorized Signatory


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------





DNB CAPITAL LLC, as a Lender
By: /s/ Kristie Li /s/
Name: Kristie Li
Title: Senior Vice President
By: /s/ Caroline Adams /s/
Name: Caroline Adams
Title: First Vice President
DNB BANK ASA, NEW YORK BRANCH, as an Issuing Bank
By: /s/ Kristie Li /s/
Name: Kristie Li
Title: Senior Vice President
By: /s/ Caroline Adams /s/
Name: Caroline Adams
Title: First Vice President


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender
By: /s/ Greg M. Hall /s/
Name: Greg M. Hall
Title: Vice President


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, as a Lender
By: /s/ John Frazell /s/
Name: John Frazell
Title: Director


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Lender
By: /s/ Christopher Aitkin /s/
Name: Christopher Aitkin
Title: Assistant Vice President


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------





BNP PARIBAS, as a Lender
By: /s/ Gregoire Poussard /s/
Name: Gregoire Poussard
Title: Vice President
By: /s/ Karim Remtoula /s/
Name: Karim Remtoula
Title: Vice President


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------





CITIBANK, N.A. , as a Lender
By: /s/ Maureen Maroney /s/
Name: Maureen Maroney
Title: Vice President


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By: /s/ Robert Hetu /s/
Name: Robert Hetu
Title: Authorized Signatory
By: /s/ Lorenz Meier /s/
Name: Lorenz Meier
Title: Authorized Signatory


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By: /s/ Ming K. Chu /s/
Name: Ming K. Chu
Title: Director
By: /s/ John S. McGill /s/
Name: John S. McGill
Title: Director


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a Lender
By: /s/ Josh Rosenthal /s/
Name: Josh Rosenthal
Title: Authorized Signatory


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as a Lender
By: /s/ Kristan Spivey /s/
Name: Kristan Spivey
Title: Authorized Signatory


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------





THE TORONTO DOMINION BANK, NEW YORK BRANCH, as a Lender
By: /s/ Annie Dorval /s/
Name: Annie Dorval
Title: Authorized Signatory


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------





BAYERISCHE LANDESBANK, NEW YORK BRANCH, as a Lender
By: /s/ Rolf Siebert /s/
Name: Rolf Siebert
Title: Executive Director


By: /s/ Varbin Staykoff /s/
Name: Varbin Staykoff
Title: Senior Director




Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------







COMMERZBANK AG, NEW YORK BRANCH, as a Lender
By: /s/ Barbara Stacks /s/
Name: Barbara Stacks
Title: Director


By: /s/ Justin Hull /s/
Name: Justin Hull
Title: Associate




Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
By: /s/ Steven Smith /s/
Name: Steven Smith
Title: Director #20290


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ David B. Mitchell /s/
Name: David B. Mitchell
Title: Executive Vice President


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------







SUMITOMO MITSUI BANKING CORPORATION, as a Lender
By: /s/ James D. Weinstein /s/
Name: James D. Weinstein
Title: Managing Director


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ John Prigge /s/
Name: John Prigge
Title: Vice President


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A., as a Lender
By: /s/ Doug McDowell /s/
Name: Doug McDowell
Title: Managing Director


Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------







SUNTRUST BANK, as a Lender
By: /s/ Yann Pirio /s/
Name: Yann Pirio
Title: Managing Director






Signature Page to Second Amendment to Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE I
COMMITMENTS




Lender


Commitment
Commitment 
Percentage
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$42,000,000
5.60000000
%
Mizuho Bank, Ltd.
42,000,000
5.60000000
%
DNB Capital LLC
42,000,000
5.60000000
%
Bank of America, N.A.
42,000,000
5.60000000
%
Barclays Bank PLC
42,000,000
5.60000000
%
BNP Paribas
42,000,000
5.60000000
%
Citibank, N.A.
42,000,000
5.60000000
%
Credit Suisse AG, Cayman Islands Branch
42,000,000
5.60000000
%
Deutsche Bank AG New York Branch
42,000,000
5.60000000
%
Goldman Sachs Bank USA
42,000,000
5.60000000
%
JPMorgan Chase Bank, N.A.
42,000,000
5.60000000
%
Royal Bank of Canada
42,000,000
5.60000000
%
The Bank of Nova Scotia
42,000,000
5.60000000
%
The Toronto Dominion Bank, New York Branch


  42,000,000
5.60000000
%
Bayerische Landesbank, New York Branch


  20,250,000
2.70000000
%
Commerzbank AG, New York Branch
20,250,000
2.70000000
%
HSBC Bank USA, National Association
20,250,000
2.70000000
%
PNC Bank, National Association
20,250,000
2.70000000
%
Sumitomo Mitsui Banking Corporation
20,250,000
2.70000000
%
U.S. Bank National Association
20,250,000
2.70000000
%
Wells Fargo Bank, N.A.
20,250,000
2.70000000
%
SunTrust Bank
20,250,000
2.70000000
%
 
 
 
Total


$750,000,000


100.00000000
%







Schedule 1